Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9-15 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 9 recites the internal space. There is insufficient antecedent basis for this limitation in the claim.
	Claims 10-15 are rejected for depending from claim 9.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-8, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2009/0308882 (“Hundley”) in view of USPGPub No. 2014/0048549 (“Wille”).
Regarding claim 1, Hundley teaches a beverage container, comprising: a body defining an internal space configured to hold a beverage medium and an opening extending to the internal space (paras. [0002] & [0023]-[0025], wherein the cup comprises an opening that the lid 10 covers); and an enclosure (10) forming a seal with the body about the opening (para. [0025]). Since Huntley teaches that a user may drink from the cup by sipping (paras. [0027] & [0031]), one of skill in the art will appreciate that the lid forms a seal with the cup. 
Claim 1 also recites the enclosure defining a gas inlet for a pressurized gas. Wille teaches the enclosure 10 comprising opening 60 and slots 64 that extend through the lid (fig. 3, para. [0014]). Thus, the slots 64 and/or opening 60 is an inlet that is capable of receiving a pressurized gas.
Claim 1 further recites the enclosure comprising a flexible diaphragm configured to permit advancement of a moveable piercing feature at least partially through the membrane relative to the gas inlet. The lid of Huntley further teaches flaps 66 that are flexible in order to 
Hundley fails to explicitly teach a membrane sealing the internal space along the opening. However, this would have been obvious in view of Wille.
Wille is also directed to a cup 2 having a lid 3 thereon (fig. 1, para. [0019]). Wille teaches that a sealing film or foil 5 can be sealed around the upper edge of the cup 2 once a medium has been filled into the cup (fig. 2, para. [0021]). The sealing film 5 will allow the beverage to remain fresh until it is desired to drink it (para. [0003]).
In this case, both Hundley and Wille teach a drinking cup with a lid. Wille teaches one of skill in the art that in order to maintain the freshness of the beverage, it is known to also provide a sealing film around the outer edge of the cup. There would be a reasonable expectation of attaching a sealing film around the outer edge of the cup of Huntley because Wille teaches that it is known to cover an opening of a cup with both a sealing film and a lid. Thus, in order to maintain the freshness of a beverage, it would be obvious to attach a sealing film to the outer edge of the cup of Hundley.
Given the above modification, the lid of Huntly extends over the membrane (fig. 2 of Wille).
Claim 1 further recites the enclosure defines a fluid pathway for delivering the pressurized gas from the gas inlet to the internal space via an exterior inlet passage of the moveable piercing feature. The moveable piercing feature is not positively claimed, thus, a moveable piercing feature having an external channel is not required. Huntley in view of Wille teach an air gap between the lid and the sealing film (fig. 2 of Wille). This air gap defines a fluid pathway that is capable of delivering pressurized gas from the gas inlet to the internal space when a straw having an external inlet passage is inserted through the membrane.
Claim 3 recites the moveable piercing feature comprises an elongated protrusion that defines a sharp end portion configured for piercing the membrane. As detailed above, the beverage container does not require the moveable piercing feature since claim 1 recites “a flexible diaphragm configured to permit advancement of a moveable piercing feature”. The lid a sharp end portion configured for piercing the membrane.
Claim 6 recites the enclosure is configured to receive a supply of gas; and the moveable piercing feature is configured to direct the supply of gas to the internal space via the fluid pathway. Since the opening and slots of the lid of Huntly are on an external surface, they are capable of receiving a gas. Further, the straw piercing the membrane will allow the gas to be directed into the internal space via the fluid pathway.
Claim 7 recites the moveable piercing feature is configured to produce a single opening through the membrane limited to a size corresponding to a size of the elongated protrusion; and the exterior inlet passage extends through the single opening. As detailed above, the beverage container does not require the moveable piercing feature since claim 1 recites “a flexible diaphragm configured to permit advancement of a moveable piercing feature”. The lid of Huntley et al. is capable of being used with a straw that produces a single opening about the diameter of the sharp end such that an exterior inlet passage extends through the opening.
Regarding claim 8, Huntley et al. further teaches the body includes a rim defining the opening; and the membrane comprises a sheet of material sealed to the body along a complete rotation of the rim (Wille, fig. 2, para. [0021]). Claim 8 further recites the membrane is configured to maintain the seal with the body in response to an advancement of the moveable piercing feature at least partially through the sheet. One of skill in the art will reasonably infer that the membrane of Huntley in view of Wille will maintain its seal about the rim of the cup after a straw has been poked through a middle portion thereof.
Claim 21 recites the exterior inlet passage is defined by a single recess formed on a side of the elongated protrusion. As detailed above, the beverage container does not require the moveable piercing feature since claim 1 recites “a flexible diaphragm configured to permit advancement of a moveable piercing feature”. The lid of Huntley et al. is capable of being used with a straw having a single recess formed on a side of the elongated protrusion.
Claim 22 recites the exterior inlet passage extends along an entire length of the elongated protrusion.  As detailed above, the beverage container does not require the moveable piercing feature since claim 1 recites “a flexible diaphragm configured to permit the exterior inlet passage extends along an entire length of the elongated protrusion.

Claims 9-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hundley in view of Wille and US Patent No. 5,039,012 (“Inaba”).
Regarding claim 9, as detailed in the rejection to claim 1 above, Hundley in view of Wille teach a beverage container, comprising: an enclosure defining a gas inlet for pressurized gas and encompassing a sealed region, the sealed region being configured to prevent escape of a beverage material, the enclosure defining a fluid pathway for the pressurized gas from the gas inlet to the internal space.
Claim 9 further recites the enclosure comprising a piercing feature comprising a second outlet passage through the elongated protrusion from the sealed region. Hundley teaches that a straw may be inserted through the flexible diaphragm and retained thereby (paras. [0015] & [0020]). Thus, when a straw is retained by the flexible diaphragm, the enclosure comprises a piercing feature, i.e. straw, that one of skill in the art will appreciate has a central passage, i.e. second outlet passage, that allows a user to drink the beverage.
Hundley et al. fail to explicitly teach the piercing feature comprising an elongated protrusion defining a first inlet passage along an exterior of the elongated protrusion to the sealed region. However, this would have been obvious in view of Inaba.
Inaba is directed to a straw for beverages and configured to be inserted into a sealed container (col. 1 lines 5-9). Inaba teaches the straw having a piecing means 2 and a groove 14 within the main body (figs. 5 & 7, col. 3 line 50 – col. 4 line 15). The groove 14 ensures air is able to enter the container thereby ensuring proper ventilation (Abstract, col 1 lines 11-39, col. 4 lines 17-23).
In this case, both Hundley et al. and Inaba are directed to a straw configured to be inserted into a sealed container. Inaba teaches that a cylindrical straw may have no gap between it and the seal. Thus, Inaba teaches that the straw should have at least one recess therein that extends into the container so that proper ventilation can occur. In order to allow air into the sealed container of Hundley et al. while a user drinks through the straw, it would be 
Claim 9 also requires the flexible diaphragm connected with the piercing feature and configured to permit movement of the piercing feature between a first position and a second position relative to the gas inlet, wherein: in the first position, the piercing feature is offset from the sealed region; and in the second position, the piercing feature is advanced at least partially through the sealed region, thereby inducing delivery of the pressurized gas with the first inlet passage to the sealed region. When the straw of Hundley et al. is inserted through the flexible diaphragm of the enclosure, but prior to being inserted through the membrane, the straw of Hundley et al. is connected to the flexible diaphragm at a first position, wherein the flexible diaphragm permits the straw to move with respect to the gas inlet and pierce the membrane and enter the sealed container, i.e. the second positon. At the second position, pressurized gas is capable of being injected in the gas inlet such that it enters the sealed container via the recess on the straw.
Claim 10 recites the beverage container further comprises a body configured to hold the beverage material and defining the sealed region; and the enclosure is connected to the body. This is taught by Hundley in view of Wille as detailed in the rejection to claim 1 above.
Claim 11 recites the enclosure further comprises an attachment portion fixed to the body; and the flexible diaphragm includes a first side connected to the attachment portion and a second side connected to the piercing feature. The enclosure of Hundley includes an attachment portion 20/50 that is fixed to the body via portion 30 (Hundley, fig. 1, para. [0012]). The flexible diaphragm includes a first side connected to the attachment portion 20/50, and a second side that is connected to the straw when the straw is inserted into the opening 60 (Hundley, fig. 1).
Claim 12 recites the attachment portion defines the gas inlet. When interpreting opening 24 as the gas inlet, the gas inlet 24 is defined by attachment portion 20/50 (fig. 1, para. [0022]).
Claim 13 recites the piercing feature defines: an elongated recess that forms the first inlet passage; and an elongated lumen that forms the second outlet passage. Hundley et al. 
Claim 15 recites the flexible diaphragm is a ring-shaped feature surrounding the piercing feature (Hundley, fig. 1, wherein when a straw is inserted through the opening 60, the flexible diaphragm 64 will surround the piercing feature).
Regarding claim 17, as detailed in the rejections to claims 1 and 9 above, Hundley in view of Wille teach a beverage container, comprising: a body holding a beverage material and defining a sealed region configured for accessing the beverage material; and an enclosure connected to the body and covering the sealed region, the enclosure defining a gas inlet at an external surface, wherein the enclosure defines a fluid pathway for the pressurized gas from the inlet to the first inlet passage.
Claim 17 further recites the enclosure comprising a moveable portion moveable relative to the gas inlet, the moveable portion configured for piercing the sealed region and comprising an elongated protrusion defining: a first inlet passage fluidically coupled with the gas inlet and configured for pressurized gas introduction into the body; and a second outlet passage fluidically separated from the gas inlet and configured for beverage material exit, and wherein the first inlet passage is configured to deliver the pressurized gas to the sealed region. As detailed in the rejection to claim 9 above, Hundley et al. in view of Inaba teach a straw, i.e. moveable portion, connected to the enclosure and movable with respect to the gas inlet, wherein the straw has an elongated protrusion with an exterior recess, i.e. a first inlet passage, that is capable of introducing pressurized gas into the body, and an internal conduit, i.e. a second outlet passage, configured to for a user to remove the beverage material from the body.
Regarding claim 18, Hundley et al. further teach the beverage container further comprises a membrane sealing the sealed region (see rejection to claim 1 above); and the moveable portion comprises a protrusion configured for forming a single opening in the membrane (portion 2 of the straw illustrated in fig. 1 of Inaba). 
Regarding claim 19, as detailed in the rejections to claims 9 and 17 above, Hundley et al. teaches the protrusion defines each of the first passage and the second passage.
Claim 20 recites the second passage is a lumen extending through a thickness of the moveable portion and fluidically coupled with a beverage material outlet of the beverage container that is distinct from the gas inlet. The straw of Inaba has an outlet that is coupled with the interior drinking channel and that is distinct from the gas inlet.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hundley et al. as applied to claim 9 above, and further in view of USPGPub No. 2019/0016580 (“Kruger”).
Regarding claim 14, Hundley et al. further teach the piercing feature comprises a sharp projection housing the [second] passage (Inaba, fig. 1, i.e. sharp projection 2). However, Hundley et al. fail to explicitly teach the sharp projection housing the first passage. This would have been obvious in view Kruger.
Kruger is also directed to an enclosure configured to pierce a membrane of a beverage bottle in order to inject pressurized gas therein and extract the beverage material (figs. 2, 3,5 & 6, paras. [0001] & [0042]-[0043]). Kruger teaches that a projection configured to pierce the membrane can comprise two channels: one channel 34 extending therein to inject gas into the bottle, along with a channel 17 formed as a recess on the exterior of the projection (fig. 15, para. [0057]). The recess extends into the sharp projection portion of the piercing element (fig. 15).
In this case, Hundley et al. teaches a piercing element comprises a sharp projection portion and a recess in the intermediate portion. Inaba teaches that the piercing end of the straw can have the same diameter as the intermediate portion (col. 5 lines 23-30). Kruger teaches that it is predictable and known fora recess in the exterior of a piercing element to extend into the sharp portion of the piercing element. Thus, it would be obvious to modify Hundley et al. such that the recess of the straw extends into the sharp projection portion of the straw.

Response to Arguments
Applicant’s arguments filed November 9, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”